Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Mattioli on 8/3/2022.
The application has been amended as follows: 
In the claims:
	In claim 1, lines 21-22, “wherein a length of each of the plurality of nozzles is proportional to the nozzle diameter,” has been deleted. 
	In claim 1, line 23, “wherein a length the main nozzle” has been changed to --wherein a length of the main nozzle--.
	In claim 1, page 3, line 5, “the source gas” has been changed to --the process gas--.
	In claim 1, page 3, lines 6-7, “of each of the plurality of nozzles increases and the gas flows” has been changed to --as the process gas flows--.
	Claim 21 has been cancelled.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1, 4, 6, 7, 10-16, 19, and 20 are allowable for reasons of record of prosecution (see the remarks/persuasive arguments filed 7/18/2022).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227. The examiner can normally be reached 9:00AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
8/3/2022